IN THE SUPREME COURT OF THE STATE OF DELAWARE

MICHAEL A. FORSHEY,                    §
                                       §     No. 355, 2017
      Defendant Below,                 §
      Appellant,                       §     Court Below—Superior Court
                                       §     of the State of Delaware
      v.                               §
                                       §     Cr. ID No. 1301020575 (K)
STATE OF DELAWARE,                     §
                                       §
      Plaintiff Below,                 §
      Appellee.                        §

                           Submitted: February 7, 2018
                            Decided: February 8, 2018

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                    ORDER

      This 8th day of February 2018, the Court, having considered the record below

and the briefs filed by the parties, has determined that the judgment of the Superior

Court should be affirmed on the basis of and for the reasons assigned by the Superior

Court in its August 15, 2017 Order adopting the Commissioner’s June 19, 2017

Report and Recommendation.1

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                       BY THE COURT:

                                       /s/ Gary F. Traynor
                                       Justice

1
  State v. Forshey, 2017 WL 6948352 (Del. Super. Ct. June 19, 2017), adopted by Nos.
1301011904, 1301020575 (Del. Super. Ct. Aug. 5, 2017).